          Case 1:21-cv-04010-LTS Document 10 Filed 07/23/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARC R. WIERSUM,

                           Plaintiff,
                                                                    21-CV-4010 (LTS)
                     -against-
                                                                   TRANSFER ORDER
DAVID CHAKROFF,

                           Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this diversity action against Defendant,

Plaintiff’s ex-stepfather, alleging breach of contract. For the following reasons, this action is

transferred to the United States District Court for the Western District of Michigan.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred . . . ; or
       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).

       The following allegations are taken from the complaint. Defendant was Plaintiff’s

stepfather until he and Plaintiff’s mother divorced in 2011. On multiple occasions in 2007 and

2008, Defendant, along with Plaintiff’s mother, pressed Plaintiff to retain counsel to litigate

custody and visitation rights over Plaintiff’s daughter and promised to reimburse Plaintiff for the
            Case 1:21-cv-04010-LTS Document 10 Filed 07/23/21 Page 2 of 6




attorney’s fees. 1 Relying on their promises, Plaintiff filed at least four custody and visitation

rights actions in New Jersey Family Court in 2007 and 2008 and incurred approximately

$96,365.50 in attorney’s fees. In 2007, Defendant resided in Wisconsin, and Plaintiff resided in

New York. They discussed the attorney’s fees for the 2007 lawsuits over the telephone. In

November 2008, Defendant and Plaintiff’s mother visited Plaintiff in New York. In December

2008, due to financial difficulties, Plaintiff moved in with his mother and Defendant in

Wisconsin. They discussed the attorney’s fees for the two 2008 lawsuits in New York and

Wisconsin, respectively. In 2011, Plaintiff contacted his mother and Defendant for

reimbursement with no success. 2 Between 2013 and 2015, Defendant resided in Wisconsin and

Plaintiff resided in Florida. During this time period, Defendant reaffirmed his intent to reimburse

Plaintiff multiple times, and he reimbursed Plaintiff $1,000 in October 2013. On May 31, 2015,

Defendant reneged on his promise over email to reimburse Plaintiff. Defendant currently resides

in Northport, Michigan. Plaintiff currently resides in Coral Gables, Florida.

       Plaintiff does not allege that Defendant resides in this District, so venue is not proper in

this Court under § 1391(b)(1). Furthermore, Plaintiff does not allege any significant connection

between his claim and this District other than that he resided in New York in 2007 and 2008, 3

and that Defendant visited him in New York during the 2007 Thanksgiving holiday. It therefore

does not appear that a substantial part of the events or omissions giving rise to Plaintiff’s claim

arose in this district to make venue proper in this Court under § 1391(b)(2).



       1
          Defendant maintained a close relationship with Plaintiff’s daughter at the time and had a
stake in obtaining visitation privileges as her grandparent.
       2
          Defendant most likely resided in Wisconsin between 2011 and 2012. It is unclear where
Plaintiff resided during that time.
       3
           Plaintiff fails to specify which District of New York he resided in at the time.

                                                   2
          Case 1:21-cv-04010-LTS Document 10 Filed 07/23/21 Page 3 of 6




        Even if venue were proper here, the Court can transfer the claims “[f]or the convenience

of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have

broad discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-27 (S.D.N.Y.

2013) (“Courts have an independent institutional concern to see to it that the burdens of litigation

that is unrelated to the forum that a party chooses are not imposed unreasonably on jurors and

judges who have enough to do in determining cases that are appropriately before them. The

power of district courts to transfer cases under Section 1404(a) sua sponte therefore is well

established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. v. Occupational Safety

and Health Admin., 610 F.2d 70, 79 n.17 (2d Cir. 1979) (noting that “[t]he broad language of 28

U.S.C. § 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y.C., 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see also

N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (setting

forth similar factors). Courts typically accord substantial weight to a plaintiff’s choice of forum.



                                                   3
           Case 1:21-cv-04010-LTS Document 10 Filed 07/23/21 Page 4 of 6




Freeplay Music, LLC v. Gibson Brands, Inc., 195 F. Supp. 3d 613, 616 (S.D.N.Y. 2016).

However, a plaintiff’s choice of forum is entitled to less deference if the chosen forum is not the

plaintiff’s home state or if the case lacks material or significant contacts with the forum state.

Kwik Goal, Ltd. v. Youth Sports Publ’g Inc., No. 06-CV-395, 2006 WL 1489199, at *2 (S.D.N.Y.

May 3, 2003).

       Finally, the ability to obtain personal jurisdiction over a defendant is a factor in favor of

transferring a case to a particular forum. Posven, C.A. v. Liberty Mut. Ins. Co., 303 F. Supp. 2d

391, 404, 408 (S.D.N.Y. 2004) (transferring venue partly to obtain personal jurisdiction over a

defendant). 4

       Under § 1404(a), transfer appears to be appropriate in this case. The events underlying

Plaintiff’s claim spanned over a decade during which both parties changed their state of

residency multiple times. Neither Defendant nor Plaintiff currently reside in New York. Thus,

this Court lacks personal jurisdiction over Defendant. 5 The relevant documents of proof are


       4
            District courts may transfer an action “even if there is no personal jurisdiction over the
defendants, and whether or not venue is proper in [the] district, if a transfer would be in the
interest of justice.” Corke v. Sameiet M.S. Song of Nor., 572 F.2d 77, 80 (2d Cir. 1978) (adopting
Judge Weinfeld’s view in Volk Corp. v. Art-Pak Clip Art Serv., 432 F. Supp. 1179, 1181 (S.D.N.Y.
1977)). The Court in Corke pointedly declined to elect between section 1406(a) and 1404(a) as
the correct authority for transfer where jurisdiction is lacking over a defendant but venue is
proper, but instead found such authority by reading the sections together and placing a “judicial
gloss” on the statutory text. Id. at 80 n. 9. The Court will analyze the transfer question under
section 1404(a), keeping in mind, however, that the key inquiry under both 1404(a) and 1046(a)
is whether transfer is in the interest of justice.
          5
            New York’s long-arm statute allows the Court to exercise specific jurisdiction over a
non-domiciliary who in person or through an agent: “(1) transacts any business within the state . .
. ; [or] (3) commits a tortious act without the state causing injury to person or property within the
state . . . .” N.Y.C.P.L.R. § 302(a). Making promises of reimbursement to Plaintiff, who at some,
but not all, relevant times, happened to reside in New York does not count as transacting business
in New York within the meaning of N.Y.C.P.L.R. § 302(a)(1). To the extent that Defendant’s
reneging on his promises to reimburse Plaintiff for attorney’s fees constitutes a breach of
contract, “New York courts routinely hold that a breach of contract claim does not constitute a
tortious act and may not form the basis of long-arm jurisdiction” pursuant to N.Y.C.P.L.R.

                                                  4
          Case 1:21-cv-04010-LTS Document 10 Filed 07/23/21 Page 5 of 6




mostly preserved in electronic form. Transferring the action to Michigan would have no obvious

hardship on either party and would instead cure the defect in personal jurisdiction since

Defendant is currently domiciled in Michigan. Defendant resides in Northport (Leelanau

County), Michigan. Leelanau County is in the Western District of Michigan. See 28 U.S.C.

§ 102(b)(1). Venue is therefore proper in the Western District of Michigan. See 28 U.S.C.

§ 1391(b)(1). Based on the totality of the circumstances, the Court concludes that it is in the

interest of justice to transfer this action to the United States District Court for the Western

District of Michigan. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action, pursuant to 28 U.S.C. § 1404(a), to

the United States District Court for the Western District of Michigan. Whether Plaintiff should be

permitted to proceed further without prepayment of fees is a determination to be made by the

transferee court. A summons shall not issue from this Court. This order closes this case.

        Plaintiff attaches to his complaint court documents concerning the child visitation

proceeding he filed in June 2007 in reliance of Defendant’s promise of reimbursement. (ECF No.

6-1, at 18-51.) These documents include pictures of Plaintiff’s daughter when she was a minor.

(Id. at 29-51.) The Court therefore finds that it is appropriate, at this time, to restrict public

access to the complaint and exhibits (ECF Nos. 2, 6) in this matter and directs the Clerk of Court

to restrict access to the complaint and exhibits (ECF Nos. 2, 6) to case participants only.




§ 302(a)(3). Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 332 (S.D.N.Y. 2015) (citations
omitted). Because the Court finds that it lacks personal jurisdiction over Defendant pursuant to
New York’s long-arm statute, it need not consider whether the exercise of personal jurisdiction
would offend due process.


                                                    5
           Case 1:21-cv-04010-LTS Document 10 Filed 07/23/21 Page 6 of 6




         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 23, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  6
